Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 1 of 60

EXHIBIT C
Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 2 of 60

THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

JEFF AND TANYA YATES, §
§
Plaintiffs, §
§

§ CIVIL ACTION NO. 4:19 cv-4098
VS. §
§
TOWER HILL SIGNATURE INSURANCE §
COMPANY AND CHARLES NORTON, §
§

Defendants.

INDEX OF STATE COURT MATERIALS

Pursuant to Local Rule CV-81(c)(2), Defendants Tower Hill Signature Insurance Company

and Charles Norton provide this list of all pleadings that assert causes of action, answers to such

pleadings, and process and orders filed in Cause No. 201967196; Jeff and Tayna Yates vs. Tower

Hill Signature Insurance Company and Charles Norton, filed in the 190th District Court of Harris

County, Texas.

 

C-1 09/16/2019 Plaintiffs’ Original Petition;
C-2 09/16/2019 Request for Issuance of Service
(Tower Hill Signature Insurance Company);
C-3 09/16/2019 Request for Issuance of Service (Charles Norton);
C-4 09/19/2019 Civil Process Pick-Up Form;
C-5 09/25/2019 Citation (Return for Tower Hill Signature Insurance Company);
C-6 09/30/2019 Citation (Return for Charles Norton);
C-7- 10/16/2019 Defendant’s Original Answer
EXHIBIT C PG.2

4818-8035-2426v1
Certified Document Number: 87153889 - Page I of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 3 of 60

9/16/2019 3:31 PM
Marilyn Burgess - District Clerk Harris County
Envelope No. 36846605

2019-67196 / Court: 190 By: Britany Hall

Filed: 9/16/2019 3:31 PM

CAUSE NO.

JEFF AND TANYA YATES § IN THE DISTRICT COURT OF
Plaintiff, §
§
vs. §
§

TOWER HILL SIGNATURE § HARRIS COUNTY, TEXAS
INSURANCE COMPANY AND §
CHARLES NORTON §
Defendants. §

§ JUDICIAL DISTRICT

PLAINTIFFS’ ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

COME NOW, Jeff and Tanya Yates, Plaintiffs (hereinafter referred to as “Plaintiffs”), and
file their Original Petition against Defendants, Tower Hill Signature Insurance Company (“Tower
Hill”) and Charles Norton (“Norton”), (referred to as “Defendants”), and respectfully would show

this court as follows:
PARTIES

1. Plaintiff, Jeff Yates, is an individual residing in and/or owning property in Harris
County, Texas.

2. Plaintiff, Tanya Yates, is an individual residing in and/or owning property in Harris
County, Texas.

3. Defendant, Tower Hill, is an insurance company that engaged in the business of

insurance in the State of Texas at all times material to this action. This defendant may be served

EXHIBIT C-1
Certified Document Number: 87153889 - Page 2 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 4 of 60

by serving its Registered Agent for service of process: Ct Corporation System 1999 Bryan St., Ste
900 Dallas, Texas 75201-4284.

4, Defendant, Charles Norton, is an individual residing in and domiciled in the State
of Kentucky. This defendant may be served via process server at 631 6" Avenue, Dayton,

Kentucky 41074-1199.
DISCOVERY LEVEL

5. Plaintiffs intend for discovery to be conducted under Level 2 of Rule 190 of the

Texas Rules of Civil Procedure.
JURISDICTION

6. The Court has jurisdiction over this controversy because the damages are within
the jurisdictional limits of this court. Plaintiffs are seeking monetary relief over $200,000 but no
more than $1,000,000. Plaintiffs reserve the right to amend this petition during and/or after the
discovery process.

a The Court has jurisdiction over Defendant, Tower Hill, because this defendant
engaged in the business of insurance in the State of Texas, and Plaintiff’ causes of action arise out
of Tower Hill’s business activities in the State of Texas.

8. This Court has jurisdiction over Defendant, Charles Norton, because this defendant
engaged in the business of insurance adjusting in the State of Texas, and Plaintiffs’ causes of action

arise out of Norton’s business activities in the State of Texas.

VENUE

EXHIBIT C-1
Certified Document Number: 87153889 - Page 3 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 5 of 60

9. Venue is proper in Harris County, Texas, because the insured property is situated

in Harris County, Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.
FACTS

10. Plaintiffs are the owners of a property insurance policy number RUDF 0000 91682
(“the Policy”) issued by Tower Hill.

11. Plaintiffs own the insured property located at 3710 Darling Ave., Pasadena, Harris
County, Texas (hereinafter referred to as “the Property”). Tower Hill sold the Policy insuring the
Property to Plaintiffs.

12. On or about August 26, 2017, Hurricane Harvey struck Harris County, Texas,
causing severe damage to homes and businesses throughout the region (“the Storm”). The Storm
damaged the Property, including but not limited to a broken water line and damage to the plumbing
system. As a result, Plaintiffs sustained interior damage caused by backup sewage and water
spilled into the Property.

13. Plaintiffs subsequently submitted a claim to Tower Hill for the damage the Property
sustained as a result of the Storm. Plaintiff requested that Tower Hill cover the cost of repairs,
including but not limited to the damage to the interior of the Property pursuant to the Policy.

14. Defendant Tower Hill assigned Charles Norton as the individual adjuster on the
claim. Upon inspecting the property, Mr. Norton falsely misrepresented to Plaintiff that the
damage was due to flood and not water backup caused by the Storm. Mr. Norton recommended
that Plaintiffs resubmit their claim as flood damage. Feeling ill-advised, Plaintiffs attempted to

request a second adjuster for a second opinion, but the request was denied by Tower Hill.

EXHIBIT C-1
Certified Document Number: 87153889 - Page 4 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 6 of 60

15.  Asaresult, Plaintiffs were forced to resubmit the claim as flood damage. Defendant
Tower Hill sent a second adjuster to assess the claim. Plaintiffs notified the second adjuster that
the broken waterline and damaged plumbing system caused water damage to the property, not
floodwater. However, the adjuster was dismissive and hostile towards Plaintiffs’ concerns. As a
result, Tower Hill denied Plaintiffs’ claim and excluded the damage as the result of floodwater.

16. The adjusters were improperly trained and failed to perform a thorough
investigation of the claim spending an inadequate amount of time inspecting Plaintiffs’ property.
The adjusters conducted a substandard inspection of Plaintiffs’ Property evidenced by the
adjusters’ reports, which failed to recognize that Plaintiff storm damages were caused by the
Storm. Ultimately, this led Tower Hill to deny Plaintiffs’ claim.

17. Defendant Tower Hill and its personnel failed to thoroughly review and properly
supervise the work of their assigned adjusters, which ultimately led to the approval of an improper
adjustment and denial of Plaintiffs’ claim. As a result of Defendant’s wrongful acts and omissions
set forth above and further described herein, Plaintiffs were wrongfully denied on the claim and
have suffered damages.

18. Defendant set about to deny on properly covered damages. Defendant failed to
provide full coverage for the damages sustained by Plaintiffs and/or under-scoped Plaintiffs’
damages, thereby denying adequate and sufficient payment on Plaintiffs’ claim. As a result of
Defendant’s unreasonable investigation, Plaintiffs’ claim was improperly adjusted, and Plaintiffs
were wrongfully denied on the claim and has suffered damages. The mishandling of Plaintiffs’

claim has also caused a delay in Plaintiffs’ ability to fully repair the Property, which has resulted

EXHIBIT C-1
Certified Document Number: 87153889 - Page 5 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 7 of 60

in additional damages. To this date, Plaintiffs have yet to receive the full payment that they
areentitled to under the Policy.

19. As detailed in the paragraphs below, Tower Hill wrongfully denied Plaintiffs’ claim
for repairs of the Property, even though the Policy provided coverage for losses such as those
suffered by Plaintiffs.

20. To date, Tower Hill continues to delay in the payment for the damages to the
Property. As such, Plaintiffs have not been paid in full for the damages to the Property.

21. Defendant Tower Hill failed to perform its contractual duties to adequately
compensate Plaintiffs under the terms of the Policy. Specifically, it refused to pay the full proceeds
of the Policy, although due demand was made for proceeds to be paid in an amount sufficient to
cover the damaged property, and all conditions precedent to recovery upon the Policy had been
carried out and accomplished by Plaintiffs. Tower Hill’s conduct constitutes a breach of the
insurance contract between Tower Hill and Plaintiffs.

22. Defendant misrepresented to Plaintiffs that the damage to the Property was not
covered under the Policy, even though the damage was caused by a covered occurrence.
Defendant’s conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement
Practices. TEX. INS. CODE § 541.060(a)(1).

23. Defendant failed to make an attempt to settle Plaintiffs’ claim in a fair manner,
although they were aware of their liability to Plaintiffs under the Policy. Defendant’s conduct
constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

§ 541.0060(a)(2)(A).

EXHIBIT C-1
Certified Document Number: 87153889 - Page 6 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 8 of 60

24. Defendant failed to explain to Plaintiffs the reasons for their offer of an inadequate
settlement. Specifically, Defendant failed to offer Plaintiffs adequate compensation, without any
explanation why full payment was not being made. Furthermore, Defendant did not communicate
that any future settlements or payments would be forthcoming to pay for the entire losses covered
under the Policy, nor did they provide any explanation for the failure to adequately settle Plaintiffs’
claim. Defendant’s conduct is a violation of the Texas Insurance Code, Unfair Settlement
Practices. TEX. INS. CODE § 541.060(a)(3).

25. Defendant failed to affirm or deny coverage of Plaintiffs’ claim within a reasonable
time. Specifically, Plaintiffs did not receive timely indication of acceptance or rejection, regarding
the full and entire claim, in writing from Defendant. Defendant’s conduct constitutes a violation
of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE § 541.060(a)(4).

26. Defendant refused to fully compensate Plaintiffs, under the terms of the Policy,
even though Defendant failed to conduct a reasonable investigation. Specifically, Defendant
performed an outcome-oriented investigation of Plaintiffs’ claim, which resulted in a biased,
unfair, and inequitable evaluation of Plaintiffs’ claim on the Property. Defendant’s conduct
constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE
§ 541.060(a)(7).

27. Defendant Tower Hill failed to meet its obligations under the Texas Insurance Code
regarding timely acknowledging Plaintiffs’ claim, beginning an investigation of Plaintiffs’ claim,
and requesting all information reasonably necessary to investigate Plaintiffs’ claim, within the
statutorily mandated time of receiving notice of Plaintiffs’ claim. Tower Hill’s conduct constitutes

a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE § 542.055.

EXHIBIT C-1
Certified Document Number: 87153889 - Page 7 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 9 of 60

28. Defendant Tower Hill failed to accept or deny Plaintiffs’ full and entire claim
within the statutorily mandated time of receiving all necessary information. Tower Hill’s conduct
constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE
§ 542.056.

29. Defendant Tower Hill failed to meet its obligations under the Texas Insurance Code
regarding payment of claim without delay. Specifically, it has delayed full payment of Plaintiffs’
claim longer than allowed and, to date, Plaintiffs have not received full payment for the claim.
Tower Hill’s conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of
Claims. TEX. INS. CODE § 542.058.

30, From and after the time Plaintiffs’ claim was presented to Defendant Tower Hill,
the liability of Tower Hill to pay the full claim in accordance with the terms of the Policy was
reasonably clear. However, Tower Hill has refused to pay Plaintiffs in full, despite there being no
basis whatsoever on which a reasonable insurance company would have relied to deny the full
payment. Tower Hill’s conduct constitutes a breach of the common law duty of good faith and
fair dealing.

31. Defendant knowingly or recklessly made false representations, as described above,
as to material facts and/or knowingly concealed all or part of material information from Plaintiffs.

32. Asaresult of Defendant’s wrongful acts and omissions, Plaintiffs were forced to
retain the professional services of the attorney and law firm who are representing them with respect
to these causes of action.

33. In compliance with TEX. INS. CODE §542A.003, Plaintiffs timely gave pre-suit

notice to Defendant prior to filing suit. More than sixty days has elapsed since Plaintiffs sent their

EXHIBIT C-1
Certified Document Number: 87153889 - Page 8 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 10 of 60

notice.
CAUSES OF ACTION

34. Each of the foregoing paragraphs is incorporated by reference in the following:
I. Causes of Action Against Norton

A. Noncompliance with the Texas Insurance Code: Unfair Settlement Practices

35. Defendant Norton’s conduct constitutes multiple violations of the Texas Insurance
Code, Unfair Settlement Practices. Tex. Ins. Code § 541.060(a). All violations under this article
are made actionable by Tex. Ins. Code § 541.151.

36. | Defendant Norton is individually liable for unfair and deceptive acts, irrespective
of the fact that Defendant was acting on behalf of Tower Hill, because Defendant is a “person” as
defined by Tex. Ins. Code § 541.002(2). The term “person” is defined as “any individual,
corporation, association, partnership, reciprocal or interinsurance exchange, Lloyds plan, fraternal
benefit society, or other legal entity engaged in the business of insurance, including an agent,
broker, adjuster or life and health insurance counselor.” Tex. Ins. Code § 541.002(2) (emphasis
added). (See also Liberty Mutual Ins. Co. v. Garrison Contractors, Inc., 966 S.W. 2d 482, 484
(Tex. 1998) (holding an insurance company employee to be a “person” for the purpose of bringing
a cause of action against him or her under the Texas Insurance Code and subjecting him or her to
individual liability)).

37.  Defendant’s misrepresentations by means of deceptive conduct include, but are not
limited to: (1) failing to conduct a reasonable inspection and investigation of Plaintiffs’ damages;
(2) stating that Plaintiffs’ damages were less severe than they in fact were; (3) using their own
statements about the non-severity of the damages as a basis for denying properly covered damages

8

EXHIBIT C-1
Certified Document Number: 87153889 - Page 9 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 11 of 60

and/or underpaying damages; (4) unilaterally and inexplicably changing the basis for the damage
to Plaintiffs’ Property, and (5) failing to provide an adequate explanation for the inadequate
compensation Plaintiffs received. Defendant Norton’s unfair settlement practices, as described
above, of misrepresenting to Plaintiffs material facts relating to the coverage at issue, constitutes
an unfair method of competition and an unfair and deceptive act or practice in the business of
insurance. Tex. Ins. Code § 541.060 (a)(1).

38. Defendant Norton’s unfair settlement practices, as described above, of failing to
attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though
liability under the Policy is reasonably clear, constitutes an unfair method of competition and an
unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code §
541.060(a)(2)(A).

39, Defendant Norton failed to explain to Plaintiffs the reasons for the offer or offers
of an inadequate settlement. Specifically, Defendant Norton failed to offer Plaintiffs adequate
compensation without any explanation as to why full payment was not being made. Furthermore,
Defendant Norton did not communicate that any future settlements or payments would be
forthcoming to pay for the entire losses covered under the Policy, nor was there any explanation
for the failure as described above, of failing to promptly provide Plaintiffs with a reasonable
explanation of the basis in the Policy, in relation to the facts or applicable law, for the offer of a
compromise settlement of Plaintiffs’ claim, constitutes an unfair method of competition and an
unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(3).

40. Defendant Norton’s unfair settlement practices, as described above, of failing

within a reasonable time to affirm or deny coverage of the claim to Plaintiffs, or to submit a

EXHIBIT C-1
Certified Document Number: 87153889 - Page 10 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 12 of 60

reservation of rights to Plaintiffs, constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(4).

Defendant Norton did not properly inspect the Property and failed to account for and/or
undervalued Plaintiffs’ roof damage, although reported by Plaintiffs to Tower Hill. Defendant
Norton’s unfair settlement practices, as described above, of refusing to pay Plaintiffs’ claim
without conducting a reasonable investigation, constitutes an unfair method of competition, and

an unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(7).
Tl. Causes of Action Against Tower Hill

41. Tower Hill intentionally breached its contract with Plaintiffs, intentionally violated
the Texas Insurance Code and intentionally breached the common law duty of good faith and fair

dealing.
A. Breach of Contract

42. Tower Hill breached the contract of insurance it had with Plaintiffs. Tower Hill
breached the contract by its failure/and or refusal to adequately pay the claim as it is obligated to

do under the terms of the Policy in question and under the laws in the State of Texas.
B. Noncompliance with Texas Insurance Code: Unfair Settlement Practices

43. Defendant Tower Hill’s conduct constitutes multiple violations of the Texas
Insurance Code, Unfair Settlement Practices. TEX. INS. CODE § 541.060(a). All violations under
this article were made actionable by TEX. INS. CODE § 541.151.

44. Defendant Tower Hill’s unfair settlement practice, as described above, of

misrepresenting to Plaintiffs material facts relating to the coverage at issue, constitutes an unfair

10

EXHIBIT C-1
Certified Document Number: 87153889 - Page 11 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 13 of 60

method of competition and an unfair and deceptive act or practice in the business of insurance.
TEX. INS. CODE § 5410.060(a)(1).

45. Defendant Tower Hill’s unfair settlement practice, as described above, of failing to
attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though
Tower Hill’s liability under the Policy was reasonably clear, constitutes an unfair method of
competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.
CODE § 541.060(a)(2)(A).

46. Defendant Tower Hill’s unfair settlement practice, as described above, of failing to
promptly provide Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to
the facts or applicable law, for its offer of a compromise settlement of the claim, constitutes an
unfair method of competition and an unfair and deceptive act or practice in the business of
insurance. TEX. INS. CODE § 541.060(a)(3).

47. | Defendant Tower Hill’s unfair settlement practices, as described above, of failing
within a reasonable time to affirm or deny coverage of the claim to Plaintiffs, or to submit a
reservation of rights to Plaintiffs, constitutes an unfair method of compensation and an unfair and
deceptive act or practice in the business of insurance. TEX. INS. CODE § 541.060(a)(4).

48. Defendant Tower Hill’s unfair settlement practice, as described above, of refusing
to pay Plaintiffs’ claim without conducting a reasonable investigation, constitutes an unfair method
of competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

CODE § 541.060(a)(7).
C. Noncompliance with Texas Insurance Code: Prompt Payment of Claims

Statute

11

EXHIBIT C-1
Certified Document Number: 87153889 - Page 12 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 14 of 60

49. _ Plaintiffs are entitled to interest and attorney fees under TEX. INS. CODE §542.060
for violating the Texas Insurance Code, Prompt Payment of claims TEX. INS. CODE §542.051 et.
seq.

50. Tower Hill failed to acknowledge receipt of Plaintiffs’ claim, commence
investigation of the claim, and request from Plaintiffs all items, statements, and forms that it
reasonably believed would be required within the applicable time constraints under TEX. INS. CODE
§542.055.

51. Tower Hill failed to notify Plaintiffs in writing of its acceptance or rejection of the
claim within applicable time constraints under TEX. INS. CODE §542.056.

52. Tower Hill delayed the payment of Plaintiffs’ claim following its receipt of all
items, statements, and forms reasonably requested and required, longer than the amount of time

provided for under TEX. INS. CODE §542.058.
D. Breach of the Duty of Good Faith and Fair Dealing

53. Tower Hill breached the duty of good faith and fair dealing by failing to adequately
and reasonably investigate and evaluate Plaintiffs’ claim while it knew or should have known, by

the exercise of reasonable diligence, that its liability was reasonably clear.
E. Knowledge

54. Each of the acts described above, together and singularly, was done “knowingly”

as that term is used in the Texas Insurance Code.

REQUEST FOR DISCLORE

12

EXHIBIT C-1
Certified Document Number: 87153889 - Page 13 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 15 of 60

55. Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are
requested to disclose, within fifty (50) days if service of this request, the all information and

material described in Rule 194.2(a)-(1). TEX. R. CIv. P. 194.2.
RULE 193.7 NOTICE

56. Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiffs herby give
actual notice to Defendants that any and all documents and materials produced in response to
written discovery or at a deposition may be used as evidence in this case; and, that any such
materials may be used as evidence against the party producing the document at any pretrial
proceeding and/or at the trial of this matter without the necessity of authenticating the document

and/or materials produced in discovery.
DAMAGES

57. Plaintiffs would show that all of the aforementioned acts, taken together or
singularly, constitute the producing causes of the damages sustained by Plaintiffs.

58. The damages caused by the windstorm have not been properly addressed or
repaired in the months since the storm, causing further damages to the Property, and causing undue
hardship and burden to Plaintiffs. These damages are a direct result of Defendant’s mishandling
of Plaintiffs’ claim in violation of the laws set forth above.

59. For breach of contract, Plaintiffs are entitled to regain the benefit of his bargain,
which is the amount of their claim, together with attorney’s fees.

60. For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

Plaintiffs are entitled to actual damages, which include the loss of the benefits that should have

13

EXHIBIT C-1
Certified Document Number: 87153889 - Page 14 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 16 of 60

been paid pursuant to the Policy, court costs, and attorney’s fees. For knowing conduct of the acts
described above, Plaintiffs ask for three times their actual damages. TEX. INS. CODE § 541.152.

61. For noncompliance with Texas Insurance Code, Prompt Payment of Claims,
Plaintiffs are entitled to the amount of the claim, as well as interest per annum on the amount of
such claim as damages, together with attorney’s fees. TEX. INS. CODE § 542.060.

62. For breach of the common law duty of good faith and fair dealing, Plaintiffs are
entitled to compensatory damages, including all forms of loss resulting from the insurer’s breach
of duty, such as additional costs, economic hardship, losses due to nonpayment of the amount the
insurer owed, exemplary damages and damages for emotional stress.

63. For the prosecution and collection of this claim, Plaintiffs have been compelled to
engage the services of the attorney whose name is subscribed to this pleading. Therefore, Plaintiffs
are entitled to recover a sum for the reasonable and necessary services of Plaintiffs’ attorney in the
preparation and trial of this action, including any appeals to the Court of Appeals and/or the

Supreme Court of Texas.
JURY DEMAND
64. Plaintiffs hereby demand a trial by jury and tender the appropriate fee.
PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that this Court cite Defendant
to appear and answer herein and that Plaintiffs have judgment taken against Defendant and recover
from Defendant all damages allowed by law, and that Plaintiffs be awarded attorneys’ fees for trial

and any appeal of this case, for pre-judgment and post judgment interest as allowed by law, costs

14

EXHIBIT C-1
Certified Document Number: 87153889 - Page 15 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 17 of 60

of court, and such other and further relief, both general and special, at law or in equity, to which

Plaintiffs are justly entitled.

By:

Respectfully submitted,

THE POTTS LAW FIRM, LLP

/s/ Andrew A. Woellner

Andrew A. Woellner

SBN: 24060850

3737 Buffalo Speedway, Suite 1900
Houston, Texas 77098

Telephone (713) 963-8881
Facsimile (713) 574-2938

Emails: awoellner@potts-law.com

ATTORNEY FOR PLAINTIFF

15

EXHIBIT C-1
Certified Document Number: 87153889 - Page 16 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 18 of 60

PLAINTIFFS’ FIRST INTERROGATORIES AND REQUESTS FOR PRODUCTION
COMES NOW Plaintiffs, in the above-styled and numbered cause, and requests that

Defendant(s) answer the following Interrogatories and Requests for Production separately and
fully in writing pursuant to the Texas Rules of Civil Procedure within 50 days of service. Serve

answers to the requests on Plaintiffs by and through his/her attorney of record.

DEFINITIONS AND INSTRUCTIONS

The following definitions and instructions shall apply to these Interrogatories and Requests
for Production:

1. “You”, “your”, and “defendant” shall mean the Defendant the interrogatories and requests
for production are addressed to in this case, and shall include past or present directors, officers,
representatives, employees, agents, guardians, attorneys, or any other person or persons acting or

purporting to act on your behalf, whether authorized to do so or not.
2. “Any” includes the word “all” and “all” includes the word “any”.

3p The term “person” or “persons” shall mean all individuals and entities, including, but not
limited to, natural persons, firms, partnerships, associations, organizations, divisions, joint
ventures, corporations, trusts, reciprocal or interinsurance exchange, Lloyd’s plan, fraternal benefit
society, agent, governmental entities, domestic or foreign, unincorporated associations, or any
other form of business, governmental, public or charitable entity.

4, Unless otherwise established by the context, the plural shall be construed to include the
singular and the singular the plural, wherever the effect of doing so is to increase the information
in your responses.

on The terms “relate to”, “relating to”, “refer to”, and “referring to” shall be construed to
include any connection, direct or indirect, whatsoever with the requested documentation, person,
or subject matter, without limitation unless specifically indicated.

6. “Identify” or give the “identity of means:

i, In the case of a person, to state such person's
(1) full name;
(2) last known home and business address and home and business telephone
number;
(3) employer or business affiliation, and
(4) occupation and business position held.

16

EXHIBIT C-1
Certified Document Number: 87153889 - Page 17 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 19 of 60

il. In the case of a document, to state:
(1) the identity of the person or persons preparing it and the sender,
(2) its title or a description of the general nature of the subject matter;
(3) the identity of the addressee(s), if any;
(4) its date or dates of preparation;
(5) its date or dates and manner of distribution and publication, if any,
(6) the location of each copy and the identity of its present custodian;
(7) the type of document; and
(8) all characteristics by which that document might be distinguished from any
other document.

iil. In the case of a communication in the form of an oral statement, to state:
(1) _ the identity of the person uttering the oral statement;
(2) the place at which such oral statement was uttered;
(3) the date on which such oral statement was uttered;
(4) the identity of each person in whose presence or hearing such oral statement
was uttered; and
(5) the substances of the oral statement.

ZL “Evidencing” or “evidences” shall mean constituting, proving, reflecting, indicating, or
probative of the existence or nature of any fact, allegation, or given matter.

8. “Fact” refers to all evidentiary facts presently known to you and all evidentiary facts the
existence of which is presently inferred by you from the existence of any combination of evidentia-
ry and/or ultimate facts.

9. “Policy” refers to the policy of insurance in effect on the date that the loss made the basis
of this lawsuit occurred.

10. “Property” refers to the building, dwelling, other structures, and personal property covered
by the Policy, as defined above, made the basis of this lawsuit.

11. “Lawsuit” shall mean the litigation, the style, court and cause number which is found in
the caption to this instrument.

12. “Document” shall include but not be limited to all handwritten, stenographic, typed,
written, or printed writings and papers of every kind, kept, maintained, or received by plaintiff or
your attorney, including, but not limited to, contracts, invoices, letters, telegrams, e-mails,
memoranda, reports, studies, books, records, calendar or diary entries, pamphlets, notes, charts,
tabulations, records (including tape recordings or transcriptions thereof) of meetings, conferences,
and telephone or other conversations or communications, ledgers, financial statements, photostats,
microfilm, photographs, slides, motion pictures, video tapes, tape and disc recordings on software
programs, including reproduction of copies of documents which are not identical duplicates of the
original, and also including any reproduction or copies of documents of which the originals are

17

EXHIBIT C-1
Certified Document Number: 87153889 - Page 18 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 20 of 60

not in the possession, custody or control of Defendant. This definition includes all copies,
reproductions, or facsimiles of documents by whatever means made and all documents for which
privilege is claimed. If copies of a document are not identical by reason of handwritten notations,
identification marks, or any other modifications, each such non-identical copy is a separate
document within the meaning of this definition.

11. “Incident”, “accident”, and/or “occurrence”, and/or “collision” shall mean and refer to that
certain incident which is described in more detail in Plaintiffs’ Original Petition currently on file
herein.

12. A person has knowledge of relevant facts when he has or may have knowledge of any
discoverable matter. The information need not be admissible and personal knowledge is not
required. Identification of a person with knowledge of relevant facts should include a current
address and telephone number.

13. | When responding to any of the following Interrogatories, the Defendant is to identify to
the fullest extent possible, any document which the Defendant know or suspects had once
existed.

Respectfully submitted,

THE POTTS LAW FIRM, LLP

By:  (s/ Andrew A. Woellner
Andrew A. Woellner
SBN: 24060850
3737 Buffalo Speedway, Suite 1900
Houston, Texas 77098
Telephone (713) 963-8881
Facsimile (713) 583-5388
Emails: awoellner@potts-law.com

ATTORNEYS FOR PLAINTIFF

18

EXHIBIT C-1
Certified Document Number: 87153889 - Page 19 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 21 of 60

CERTIFICATE OF SERVICE

I hereby certify that I sent a true and correct copy of the attached discovery requests to
Defendant(s) as an attachment to the petition. Therefore, Defendant(s) would have received it
when it was served with the citation.

THE POTTS LAW FIRM, LLP

/s/ Andrew A. Woellner
Andrew A. Woellner

19

EXHIBIT C-1
Certified Document Number: 87153889 - Page 20 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 22 of 60

INTERROGATORIES TO TOWER HILL SIGNATURE INSURANCE COMPANY

1.

Identify the name, job title, dates of employment and a brief description for all persons
providing information for the answers to these interrogatories.

ANSWER

Identify all persons and entities who handled the claim made the basis of the Lawsuit on
behalf of Defendant.

ANSWER

Identify the name and job title of each person who inspected the Property made the basis
of this Lawsuit and the date of the inspection.

ANSWER

State the date Defendant closed Plaintiffs’ claim and to the extent Defendant asserts statute
of limitations as a defense, state all dates and manners in which Defendant notified
Plaintiff(s)

ANSWER

Does Defendant contend that Plaintiff(s) failed to provide proper notice of the claim made
the basis of this Lawsuit under the Policy or Texas Insurance Code, and, if so, describe
how notice was deficient and the resulting prejudice, if any.

ANSWER

At the time the claim made the basis of this Lawsuit was investigated and inspected,
describe all damage attributable to the storm observed at the Property by Defendant, or
persons or entities on behalf of Defendant.

ANSWER
Please identify all documents and information requested from Plaintiffs at the time the
claim made the basis of this Lawsuit was investigated, stating the date and manner in which

the request was made, and identify the requested documents Defendant claims Plaintiffs

20

EXHIBIT C-1
Certified Document Number: 87153889 - Page 21 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 23 of 60

10.

11.

12,

13.

failed to provide upon Defendant’s request.

ANSWER

If you contend Plaintiffs’ damages claimed in this lawsuit are from a prior insurance claim
or prior unrepaired damage, please list all prior claims on the property made in the last ten
years, including claim number, date of loss, type of loss, and payments, if any.

ANSWER

Describe Defendant’s method of determining whether overhead and profit (“O&P”) should
be applied to the claim made the basis of this Lawsuit, and whether Defendant has a policy
or procedure in place regarding the method of determining O&P.

ANSWER

List all exclusions under the Policy applied to the claim made the basis of this Lawsuit, and
for each exclusion identified, state the factual basis that Defendant relies upon to apply that
exclusion.

ANSWER
Identify all items on the claim made the basis of this Lawsuit that Defendant applied
depreciation, stating for each item the method for calculating the depreciation and the age

of the item.

ANSWER

State whether Defendant applied depreciation to labor and removal of the roof in the claim
made the basis of this lawsuit, identifying the basis for that depreciation and the applicable
policy section.

ANSWER

State whether sales tax was paid by Defendant on all materials and/or labor and the method
of calculation.

ANSWER

21

EXHIBIT C-1
Certified Document Number: 87153889 - Page 22 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 24 of 60

14.

15.

16.

17.

18.

19.

State the Date Defendant first anticipated litigation.

ANSWER

State whether the estimate(s) prepared for the claim made the basis this Lawsuit by
Defendant, or on Defendant’s behalf, failed to identify any storm related damage at the
Property. If so, identify each item of damage.

ANSWER

Identify all underwriting reports in Defendant’s possession or control for the Property.

ANSWER

State whether the estimate(s) prepared for the claim made the basis of this lawsuit wrongly
included or excluded any item or payment and describe each item or payment by stating
whether it should have been included or excluded from the estimate.

ANSWER

Identify the amount of attorneys’ fees incurred by Defendant to date and in connection with
this amount state:
a. The activities and work performed from the inception of the representation of
Defendant through Present.
b. The amount of time spent on each of the activities performed from the inception of
the representation through Present.
c. The name and hourly rate charged by each of the attorneys representing Defendant
in this case from the inception of the representation until Present; and the date in
which the representation of Plaintiffs began by each attorney.

ANSWER

What is your compensation arrangement with your expert witness in this case?

ANSWER

22

EXHIBIT C-1
Certified Document Number: 87153889 - Page 23 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 25 of 60

20.

2h.

22.

Describe the work performed by your expert witnesses in this case, including a description
of the work, the time the work took to complete, the name of the person who completed
the work, the date of the work and the rate charged or applied to the work.

ANSWER

State every basis, in fact and based on the terms of the policy, for defendant’s denial or
partial denial and/or recommendation of denial or partial denial of Plaintiffs’ claim(s)

ANSWER

If you contend that the Policy is void for any reason, state the factual basis for that
contention.

ANSWER

23

EXHIBIT C-1
Certified Document Number: 87153889 - Page 24 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 26 of 60

REQUEST FOR PRODUCTION TO TOWER HILL SIGNATURE INSURANCE

COMPANY
1, The following insurance documents issued for the Properties as identified in the Petition:
a. the policy at issue for the date of loss as identified in the Petition; and
b. the policy declarations page for the 3 years preceding the storm.
RESPONSE:
2. Produce underwriting files and documents relating to the underwriting for all insurance

policies for the Properties identified in the Petition. This request is limited to the past 3
years. To the extent Defendant contends that the underwriting file or documents older
than 3 years impact the damages or coverage, produce that underwriting file or document.

RESPONSE:

3, All documents relating to the condition or damages of the Properties or any insurance
claim on the Properties identified in the Petition.

RESPONSE:

4 All documents relating to any real property insurance claims made by Plaintiffs at the
insured premises that are the basis of this Lawsuit or business interruption, loss of income
and/or business loss claims made by the Plaintiff(s). This request is limited to the past 3
years. To the extent Defendant contends that documents older than 3 years impact the
damages or coverage, produce that document.

RESPONSE:

5s All requests for information to any third party about the Properties, the Plaintiff(s), or the
claims made the basis of this Lawsuit.

RESPONSE:

6 All documents used to instruct, advise, guide, inform, educate, or assist provided to any
person handling the claim made the basis of this Lawsuit that related to the adjustment of
this type of claim, i.e., hail property damage, business interruption, loss of income and/or
business loss.

RESPONSE:
24

EXHIBIT C-1
Certified Document Number: 87153889 - Page 25 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 27 of 60

All documents obtained from any person(s) or entity(ies) and governmental agencies on
behalf of Defendant or by Defendant relating to the Plaintiff(s), the Properties, the Policy,
or the claims made the basis of this Lawsuit. This request includes all documents
obtained by way of deposition on written questions.

RESPONSE:

All documents received (prior to litigation) directly or indirectly from Plaintiff(s) or
created by Plaintiffs) related to the Properties made the basis of this Lawsuit. This
request is limited to the past 5 years. To the extent Defendant contends that any document
older than 5 years impact the damages or coverage, produce that document.

RESPONSE:

Produce a copy of all price lists used to prepare any estimates for the claim made the
basis of this Lawsuit. To the extent the pricelist is an unmodified pricelist from a third
party, You can reference the vendor and version of the pricelist with a stipulation that it is
unmodified.

RESPONSE:

10.

To the extent Defendant created or altered any prices used in the preparation of an
estimate in the claim made the basis of this Lawsuit, produce all documents related to the
creation or alteration of the price, including the original price for that item and the factual
bases for the creation or alteration.

RESPONSE:

11,

A complete copy of the personnel file related to performance (excluding medical and
retirement information) for all people and their managers and/or supervisors who directly
handled the claim made the basis of this Lawsuit, including all documents relating to
applications for employment, former and current resumes, last known address, job title,
job descriptions, reviews, evaluations, and all drafts or versions of requested documents.
This request is limited to the past 5 years.

RESPONSE:

25

EXHIBIT C-1
Certified Document Number: 87153889 - Page 26 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 28 of 60

12. All organizational charts, diagrams, lists, and/or documents reflecting each department.
Division or section of Defendant’s company to which the claim made the basis of this
Lawsuit was assigned.

RESPONSE:

13. All Texas insurance licenses and/or certifications in effect that the time of the claims
arising out of the storm made the basis of Plaintiffs’ claim for all persons who worked on
the claim made the basis of this Lawsuit, including any document relating to the
application, issuance or review of those licenses and/or certifications.

RESPONSE:

14. If an engineer and/or engineering firm evaluated the Properties, produce all reports
written at the request of Defendant by that engineer or engineering firm within the last 3
years. This request is limited to the extent that the engineer and/or engineering firm was
used during claims handling.

RESPONSE:

15. Produce all documents showing amounts billed and paid to any engineer and/or
engineering firm identified in response to Request for Production No. 14 above within the
last 3 years. A summary is acceptable in lieu of actual invoices or payments.

RESPONSE:

16, All documents reflecting the pre-anticipation of litigation reserve(s) set on the claim
made the basis of this Lawsuit, including any changes to the reserve(s) along with any
supporting documentation.

RESPONSE:

17, All documents relating to issues of honesty, criminal actions. past criminal record,
criminal conduct, fraud investigation and/or inappropriate behavior which resulted in
disciplinary action by Defendant of any person(s) or entity(ies) who handled the claim
made the basis of this Lawsuit, the Plaintiff(s) or any person assisting on the claim made
the basis of this Lawsuit.

RESPONSE:

26

EXHIBIT C-1
Certified Document Number: 87153889 - Page 27 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 29 of 60

18. All documents relating to work performance, claims patterns, claims problems,
commendations, claims trends, claims recognitions, and/or concerns for any person who
handled the claim made the basis of this Lawsuit.

RESPONSE:

19. All XactAnalysis reports that include this claim in any way, this Policy, the amount paid
on this Policy and/or referencing any person who handled the claim made the basis of this
Lawsuit.

RESPONSE:

20, Any email or document that transmits, discusses, or analyzes any report produced in
response to Request for Production No. 19 above.

RESPONSE:

21. All Simsol Management reports that include this claim in any way, this Policy, the
amount paid on this Policy and/or referencing any person who handled the claim made
the basis of this Lawsuit.

RESPONSE:

23, Any email or document that transmits, discusses, or analyzes any report produced in
response lo Request for Production No. 21 above.

RESPONSE:

24. For any consulting expert whose mental impressions or opinions have been reviewed by a
testifying expert, all documents or tangible things that have been provided to, reviewed
by, or prepared for any testifying expert.

RESPONSE:

25. Pursuant to Texas Rule of Evidence 609(1), provide all documents evidencing conviction
of a crime which You intend to use as evidence to impeach any party or witness.

27

EXHIBIT C-1
Certified Document Number: 87153889 - Page 28 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 30 of 60

RESPONSE:

26. All indemnity agreements in effect at the time of Plaintiffs’ claim between Defendant and
any person(s) and/or entity(ies) who handled the claim made the basis of the Lawsuit.

RESPONSE:

27. All contracts in effect at the time of Plaintiffs’ claim between Defendant and any
person(s) and/or entity(ies) who handled the claim made the basis of the Lawsuit.

RESPONSE:

28. All confidentiality agreements and/or instructions regarding confidentiality in effect at
the time of Plaintiffs’ claim between Defendant and any person(s) and/or entity(ies) who
the claim made the basis of the Lawsuit.

RESPONSE:

28. All documents between Defendant and any person(s) and/or entity(ies) who handled the
claim made the basis of the Lawsuit regarding document retention policy in effect at the
time of Plaintiffs’ claim.

RESPONSE:

29), To the extent the claim involves rescinding of the policy, all documents regarding
Defendant’s standards for investigating and rescinding and/or voiding a policy.
RESPONSE:

30. If a claim for business interruption, loss or income and/or business loss is asserted, all
documents used to instruct, advise, guide, inform, educate, or assist provided to any
person or defendant(s) in calculating and/or evaluating any extra expenses incurred
during the period of business interruption loss of income and/or business loss covered
under Plaintiffs’ policy. This request is limited to the last 3 years.

RESPONSE:

31. If a claim for business interruption, loss of income and/or business loss is asserted, all
documents prepared by any third party used to evaluate Plaintiffs’ claim(s) regarding, in
any way, the investigation of business interruption, loss of income and/or business loss

claims.
RESPONSE:
32. All claims handling manuals and/or guidelines that were in effect during Safeco’s

investigation of Plaintiffs’ claim. This request is limited to manuals or guidelines related

28

EXHIBIT C-1
Certified Document Number: 87153889 - Page 29 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 31 of 60

to wind/hail claims, First Party claims, and/or structural business claims.

RESPONSE:

29

EXHIBIT C-1
Certified Document Number: 87153889 - Page 30 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 32 of 60

INTERROGATORIES TO DEFENDANT CHARLES NORTON

1 Identify all email accounts, email addresses, and/or any alias or code used to identify You
and used for any communication relating to Your work handling windstorm claims arising
out of the storm at issue. This request is limited only to the carrier of the claim that is the
subject of this Lawsuit.

RESPONSE:

2. Identify generally the training or experience You had in adjusting windstorm damage and
any specific training You had for this storm prior to Your handling of claim made the basis
of this Lawsuit.

RESPONSE:

3; Identify any degrees, Texas insurance licenses (unless You qualified for adjusting claims
in Texas on an emergency basis, then list any insurance licenses You held from other states)
or certifications You had at the time You handled the claim made the basis of this Lawsuit.

RESPONSE:

4. Explain how You are compensated and by whom for Your work on claims arising out of
the storm at issue in this Lawsuit, stating the amount You were compensated per claim, per
day, and/or per week and identifying any bonus or incentive plans. To the extent the
produced personnel file includes a compensation schedule, You may refer to such
personnel file.

RESPONSE:
5. Identify the following dates:
a. The date You first obtained an adjuster license in the State of Texas;

b. The first date You were hired/retained by the insurance company defendant or any
other defendant in this Lawsuit to adjust property damage claims;

C. The date You were first assigned to handle claims arising from the storm at issue
in this Lawsuit;

d. The date You closed Your file on the claim made the basis of this Lawsuit; and

RESPONSE:

30

EXHIBIT C-1
Certified Document Number: 87153889 - Page 31 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 33 of 60

6. Describe in detail each inspection You conducted of the Properties made the basis of this
Lawsuit, identifying:

a. The name and job title of any person who inspected the Properties with You;

b. The date of each inspection;

C. The purpose of each inspection;

d. The length of time of each inspection,

€, The equipment or tools used during each inspection;

f, The areas of the Properties inspected (i.e. roof, attic, individual rooms, exterior);
and

g. Any documents generated during or as a result of each inspection, including the
persons and/or entities in possession of those documents.

RESPONSE:

7; Following the inspection(s), did You engage in any additional communications (e.g.,
telephone, in person. written communication) with Plaintiffs? If yes, provide the following
information:

a. the date of such communication(s);
b. the manner of such communication(s);
G: the person to whom You communicated;
d. the reason for the communication(s);
e. for any telephonic communication(s), identify who initiated the phone call, and the
telephone number from which You called or on which You received the call; and
f. the general substance of the communication.
RESPONSE:

31

EXHIBIT C-1
Certified Document Number: 87153889 - Page 32 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 34 of 60

8. Identify and describe all damage You observed during Your inspection(s) of the claim
made the basis of this Lawsuit. To the extent the damage You observed during Your
inspection is reflected in scope notes and photographs, You can refer Plaintiffs to such
scope notes and/or photographs.

RESPONSE:

9. For all damage observed at the Properties or reflected in Your scope notes and/or
photographs, state what Your believe to be the cause of the damage, describing the
investigatory steps You took to determine the cause, and identify all person(s) and/or
entity(ies) that provided information or participated in that determination.

RESPONSE:

10. Tothe extent You applied or recommended policy exclusions, identify all exclusions under
the Policy applied to the claim made the basis of this Lawsuit, and for each exclusion
applied or recommended, state the factual reason(s) that the exclusion was applied or

recommended.
RESPONSE:
11. Identify the information You used to determine and how You calculated the amount of

depreciation that You applied to any damage categories included in any estimates You
prepared and/or approved on the claim made the basis of this Lawsuit.

RESPONSE:

12. | Howdid You determine whether You would or would not apply overhead and profit (O&P)
to Plaintiffs’ claim?

RESPONSE:

13. Identify all documents that You relied upon in the adjustment of the claim made the basis
of this Lawsuit. For each document, identify who provided the document.

RESPONSE:

32

EXHIBIT C-1
Certified Document Number: 87153889 - Page 33 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 35 of 60

14. Identify all documents or information You requested from Plaintiffs during the
investigation of the claim made the basis of this Lawsuit, the date the request was made,
the person who communicated the request, and the agent and/or employee of Plaintiffs who
received the request.

RESPONSE:

15. Identify all documents or items in Your possession related to the claim made the basis of
this Lawsuit that You did not submit to the insurance company and/or adjusting company
assigned to this claim.

RESPONSE:

16. To the extent You are aware, identify all documents or items that were altered, revised,
changed or removed from the documents or information You provided the insurance
company or adjusting company relating to the claim made the basis of this Lawsuit.

RESPONSE:

17. Identify and describe any training, guidance or instruction provided to You by any person
and/or entity regarding the handling of claims arising out of the storm at issue in this
Lawsuit.

RESPONSE:

33

EXHIBIT C-1
Certified Document Number: 87153889 - Page 34 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 36 of 60

UESTS FOR PRODUCTION TO DEFENDANT CHARLES NORTON

   

1, All documents related to Plaintiffs, the Properties, the Policy, and/or the claim made the
basis of this Lawsuit.

RESPONSE:

2. All licenses or certifications that are identified in response to Interrogatory Number 3.

RESPONSE:

3: All training documents You have for adjusting hail and/or windstorm claims. This request

is limited to the past 2 years.

RESPONSE:

4. All applications You submitted (or submitted on Your behalf) for purposes of obtaining a
license to adjust claims in the State of Texas that were in effect at the time you investigated
Plaintiffs’ claim.

RESPONSE:

5. All resumes for the last 5 years.

RESPONSE:

6. All applications for employment You submitted for purposes of obtaining employment as
an adjuster and/or claims handler in the Stale of Texas. This request is limited to the 5 years
preceding the date of loss at issue in this Lawsuit.

RESPONSE:

34

EXHIBIT C-1
Certified Document Number: 87153889 - Page 35 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 37 of 60

7. All documents You relied upon in the adjustment of the claim made the basis of this
Lawsuit.

RESPONSE:

8, To the extent You made a determination or recommendation regarding depreciation, all

documents relating to the application of depreciation on a commercial property claim in
the State of Texas for the past 2 years.

RESPONSE:

9. To the extent You made a determination or recommendation regarding overhead and profit,
all documents relating to the application of overhead and profit on a commercial property
claim in the State of Texas for the past 2 years.

RESPONSE:

10. All documents or items in Your possession related to the claim made the basis of this
Lawsuit that You did not submit to the insurance company and/or adjusting company
assigned to this claim.

RESPONSE:

11. All documents meant to instruct, advise, or guide the handling or adjusting hail and/or
windstorm claims in the State of Texas for the last 2 years.

RESPONSE:

12. All training manuals in effect at the time of Plaintiffs’ claim used for software programs
utilized in the claim made the basis of this Lawsuit.

RESPONSE:

35

EXHIBIT C-1
Certified Document Number: 87153889 - Page 36 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 38 of 60

13. All documents relating to any performance reviews or evaluations by the carrier of the
underlying claim, whether formal or informal, regarding Your handling of claims arising
out of the storm at issue in this Lawsuit.

RESPONSE:

14. All documents relating to any Texas Department of Insurance complaints made against
You by an insured related to claims arising out of the storm at issue in this Lawsuit.

RESPONSE:

15. All contracts, indemnity agreements, and/or confidentiality agreements between You and
the adjusting company and/or insurance company in effect during the handling of claims
arising out of the storm at issue in this Lawsuit.

RESPONSE:

16. All price lists used by You in handling claims arising out of the storm at issue in this
Lawsuit. To the extent the pricelist is an unmodified pricelist from a third party, You can
reference the vendor and version of the pricelist with a stipulation that it is unmodified.

RESPONSE:

17. All weather reports regarding wind and/or hail relied upon by You in handling claims
arising out of the storm at issue in this Lawsuit.

RESPONSE:

18, All correspondence to or from the adjusting company and/or the insurance company that
issued the policy regarding modifying/modifications to the unit price cost and the price list
You used in handling Plaintiffs’ claim.

RESPONSE:

36

EXHIBIT C-1
Certified Document Number: 87153889 - Page 37 of 37

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 39 of 60

19.

If a claim for business interruption, loss of income and/or business loss is asserted, all
documents used to instruct, advise, guide, inform, edicate, or assist provided to any person
or defendant(s) in calculating and/or evaluating business interruption, loss of income
and/or business loss damages covered under Plaintiffs’ policy. This request is limited to
the last 3 years.

RESPONSE:

20.

If a claim for business interruption, loss of income and/or business loss is asserted, all
documents used to instruct, advise, guide, inform, educate, or assist provided to any person
or defendant(s) in calculating and/or evaluating any extra expenses incurred during the
period of business interruption, loss of income and/or business loss covered under
Plaintiffs’ policy. This request is limited to the last 3 years.

RESPONSE:

21,

If a claim for business interruption, loss of income and/or business loss is asserted, all
documents prepared by any third party used to evaluate Plaintiffs’ claim(s) in the last 3
years regarding, in any way, the investigation of business interruption, loss of income
and/or business loss claims.

RESPONSE:

37

EXHIBIT C-1
Case 4:19-cv-04098 Document1-4 Filed on 10/22/19 in TXSD

ater eee

ao “OF HARA “n,

oA settee, ,
ise Oe
i 9: Si
Ss us
D+ fe

:
:
.
:
‘
:
.
.
. , *
" 2
.
*
*e,

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard

copy, as it appears on this date.
Witness my official hand and seal of office

this October 16,2019

Certified Document Number: 87153889 Total Pages: 37

AL §
Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

Page 40 of 60

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is 2 question regarding the validity of this document and or seal

please e-mail support@hcdistrictclerk.com

EXHIBIT C-1
Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSByy4 Gage 4-340566u

Marilyn Burgess - District Clerk
Harris County

MargyesAye 2EScH: 190 Sensi

MARRIS COUNTY DISTRICT Filed: 9/16/2019 3:31:28 PM

 

 

hay MS asediege, PL Sy e AWD Th rotene: fectise PIAL PRS yi : sastasar tyeredic eye bee he ge
BOL Caroling | Bo Box 4892 | Houston, Texas P721O-AGET | B82 9273800 | wie hedigtnctelerk.cam:

Request for Issuance of Service
CASE NUMBER: CURRENT COURT:

 

Name(s) of Documents to be served: Plaintiffs’ Original Petition

 

FILE DATE: 9/16/2019 Month/Day/Year
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be
Served):

Issue Service to: Tower Hill Signature Insurance Company

Address of Service: 1999 Bryan St., Ste 900

City, State & Zip: Dallas, Texas 75201-4284

Agent (if applicable) CT Corporation System

TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)

 

Citation [[] Citation by Posting [] Citation by Publication {_] Citations Rule 106 Service
["] Citation Scire Facias Newspaper

Cc Temporary Restraining Order T] Precept [_] Notice

[] Protective Order

7] Secretary of State Citation ($12.00) Cc Capias (not an E-Issuance) Ci Attachment

O Certiorari [|] Highway Commission ($12.00)

[_] Commissioner of Insurance ($12.00) [_] Hague Convention ($16.00) ["] Garnishment
CO Habeas Corpus C] Injunction Ol Sequestration
[|] Subpoena

[| Other (Please Describe)

(See additional Forms for Post Judgment Service)

 

 

 

SERVICE BY (check one):

 

  

[_] ATTORNEY PICK-UP (phone) C] E-Issuance by District Clerk

[_] MAIL to attorney at: (No Service Copy Fees Charged)

[|] CONSTABLE Note: The email registered with EfileTexas.gov mast be
[_] CERTIFIED MAIL by District Clerk used ta retrieve f zance Service Documents.

Visit www. hedistrictclerk.com fur more instractions.
CIVIL PROCESS SERVER - Authorized Person to Pick-up: Praetorian Protec Phone: 281-822-2¢

.] OTHER, explain

 

 

 

Certified Document Number: 87153890 - Page | of 1

Issuance of Service Requested By: Attorney/Party Name: Andrew Woellner Bar#orID 24060850

Mailing Address: 3737 Bufallo Speedway, Ste 1900, Housto
Phone Number:_713-963-8881
EXHIBIT C-2
Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 42 of 60

pee Tereh rae,

 

e
. *
ean eeene ee”

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this October 16, 2019

 

Certified Document Number: 87153890 Total Pages: 1

eae} Sore

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com

EXHIBIT C-2
Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSBy Page 43056u

Marilyn Burgess - District Clerk
Harris Count

ome ee PESGx: 190 Sere

MARRIS COUNTY OFT RIC TCL Filed: 9/16/2019 3:31:28 PM

 

 

201 Caruline | Fd Sox 4852 | Houstor Texas VYELO-ASETL | BS2-927-S800 | www. hedistrictnlerk.com

Request for Issuance of Service
CASE NUMBER: CURRENT COURT:

 

Name(s) of Documents to be served: Plaintiffs' Original Petition

 

FILE DATE: 9/16/2019 Month/Day/Year
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be
Served):

Issue Service to: Charles Norton

Address of Service: 631 6th Avenue

City, State & Zip: Dayton, Kentucky 41074-1199
Agent (if applicable)
TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)

 

 

Citation [L] Citation by Posting [_] Citation by Publication [_] Citations Rule 106 Service
[_] Citation Scire Facias Newspaper

C] Temporary Restraining Order CT Precept [| Notice

[| Protective Order

T] Secretary of State Citation ($12.00) C} Capias (not an E-Issuance) C] Attachment

Cc Certiorari [| Highway Commission ($12.00)

C] Commissioner of Insurance ($12.00) C] Hague Convention ($16.00) CT] Garnishment
[-] Habeas Corpus [] Injunction (_] Sequestration
[-] Subpoena

[] Other (Please Describe)

(See additional Forms for Post Judgment Service)

 

 

 

SERVICE BY (check one):

 

 

C] ATTORNEY PICK-UP (phone) C] E-Issuance by District Clerk

[| MAIL to attorney at: (No Service Copy Fees Charged)

[_] CONSTABLE Note: The email registered with EfileTexas.gov mast be
[_] CERTIFIED MAIL by District Clerk used to retrieve the E-Issuance Service Documents.

Visit www .hedistrictclerk.com for more instractions.
CIVIL PROCESS SERVER - Authorized Person to Pick-up: Praetorian Protec Phone: 281-822-26

CJ OTHER, explain

 

 

 

Certified Document Number: 87153891 - Page 1 of 1

Issuance of Service Requested By: Attorney/Party Name: Andrew Woellner Bar#orID 24060850 _
Mailing Address: 3737 Bufallo Speedway, Ste 1900, Housto

Phone Number: 713-963-8881
EXHIBIT C-3
Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 44 of 60

 

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this October 16.2019

 

Certified Document Number: 87153891 Total Pages: 1

ea} Bore

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com

EXHIBIT C-3
Certified Document Number: 87226724 - Page 1 of 1

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 45 of 60

MARILYN BURGESS

HARRIS COUNTY DISTRICT CLERK

 

COPY OF PLEADING PROVIDED BY PLTD

Civil Process Pick-Up Form
CAUSE NUMBER: 2019- G7/7G

ATY CIV x COURT / ott;

 

REQUESTING ATTORNEY/FIRM NOTIFICATION

*ATTORNEY: Wosllusr, Mudie pa: _1/8.065 EL
«CIVIL PROCESS SERVER: 70a a nto Protbthinn ILD

*PH:

 

*PERSON NOTIFIED SVC READY:

 

 

 

 

 

 

* NOTIFIED BY:
*DATE:
Type of Service Document: CITAFION Tracking Number / 4G 7¢ 770
Type of Service Document: __( be j Tracking Number
Type of Service Document: Tracking Number
Type of Service Document: Tracking Number
Type of Service Document: Tracking Number
Type of Service Document: Tracking Number
Type of Service Document: Tracking Number

Process papers prepared bys Cynthia Clausell

Date: 4 L% FA Gi 30 days waiting / 0), fF 2YLF

 

 

 

 

 

 

 

*Process papers released to: Pade Gon vo Cnioe
PRINT NAME
Ti-6l4 hase Zz
*(CONTACT NUMBER) “AGNATURE)—————
*Process papers released by: 1Y\ On \,
PRINT NAME) wa
wa
<___-481G NATURE)
« pate: 14 (2002014 2019 Time: (2°20 AM (en>

 

 

RECORDER'S MEMORANDUM
This instrument is of poor quality
at the time of Imaging.

Entire document must be completed (do not change this document) Revised 1/3/2019

EXHIBIT C-4
Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 46 of 60

eseebmy
ow) "#4

   
  

0° :

ALNOO”.

‘-
*
.
or

«
eraesaneeee”

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this October 16, 2019

 

Certified Document Number: 87226724 Total Pages: 1

oar ane

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com

EXHIBIT C-4
Certified Document Number: 87308176 - Page 1 of 2

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 47 of 60

9/25/2019 11:24 PM
Marilyn Burgess - District Clerk Harris County
Envelope No. 37134993

AFFIDAVIT ATTACHED COPY OF PLEADING PROVIDED BY Pip yonren9 {124 PM

Filed: 9/25/2019 11:24 PM

CAUSE NO. 201967196

 

RECETPT NO. 6.00 CIV
ae TR § 73674220
PLAINTIFF: YATES, JEEF In The 196th
vs, dydicial District Court
DEFENDANT: TOWER HILL SIGNATURE INSURANCE COMPANY of Harris County, Texas

190TH DISTRICT CCURT
Heuston, TX
CITATION

THE STATE OF TEXAS
County of Harris

TO: TOWER HILL SIGNATURE INSURANCE COMPANY BY SERVING ITS REGISTERED AGENT
CT CORPORATION SYSTEM

1999 BRYAN ST STE 900 DALTAS TX 75201 ~ 4284
Attached is a copy of PLAINTINE'S ORIGINAL PE

This instrument was filed on the iéth day of September, 2019, in the above cited vause number
and court. The instrument attached describas tha claim against you.

YOU HAVE BEEN SUBD, You may employ an attoaxnay. Tf you o¢ your attorney do nat filo 3
written answer with the District Clerk who issued this citation by 10700 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may Se taken against you.

TO OFFICER SERVING:

This citation was issued on 19th day of September, 2029, undex my hand and
seal of said Court.

 
  

— y

AER: gn Boe

Qe eo
Igsued at request of: 3° ~ QO MARILYN BURGESS, Distelac Clerk
WOELLNER, ANDREW AMBERG ot iS darria County, Texas
3737 BUFFALO SPEBDWAY S5ULTE 5 ia 201 Caroline, Houston, Texas 77002
1960 SFO wav} (BLO, Box 4651, Houston, Texas 77210)
HOUSTON, TX 77098 wig a

Tal: (713) 963-8883 Orn 8 Generared Byt CLAUSELL,CYNTHEA RGJ/ ‘11430710
Bar Ne.: 24060650

 

OPFPICBR/AUTHORLZED PERSON RETORW

 

 

 

 

 

 

 

 

Game to hand at o'clock “M., on the | day of 2 t :
Executed at (address) in
County at o'clock »M., on the day of '
, by delivering to defendant, in pergon, a
true copy of this Citation together with tha accompanying _ sapyfies) of the Petition
attached thereto and 1 endorsed on said copy of the Citation the dave of delivery,
To certify which I affix my hand officially thia day o£ '
FRE: $_. ssid
vee CL County, Taxes
BY oe cH i Bic
AEfiant Deputy
On this day, » Known to me to be the parson whose

 

signature appears on the foreqaing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her io the exact manner recited on the
return,

SWORN TO AND SUBSCRIBED BEFORE ME, on this _ day of _

 

Notary Public

srOReCT AFFIDAVIT ATTACHED

EXHIBIT C-5 ~

 

 
Certified Document Number: 87308176 - Page 2 of 2

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 48 of 60

Officer or Authorized return

Came to hand onthe _ 24th day of September A.D., 2019, at 9:00 _o’clock
A.M, and executed by delivering Tower Hill Signature Insurance Company Through registered
agent CT Corporation System onthe 24th day of___ September A, D. 2019,

at___ 10:05 o’clock A.M... the within named defendant, in person, a true copy of

this Citation, together with a copy of original petition with date of service marked thereon, at
the following location, __ 1999 Bryan Street, Suite 900 Dallas Texas 75204

 

Citation: 201967196

Plaintiff's Original Petition, Plaintiffs First Interrogatories and Requests for Production,
Interragatories to Tower Hill Signature Insurance Company, Request for Production to
Tower Hill Signature Insurance Company, Interrogatories to Defendant Charles Norton
Requests for Production to Defendant Charles Norton

Witness Fee:
For mileage
For Notary

{\oe ey SCH 4688 expires 2/28/2020

Dave Valfer, 1801 Vassar Drive Richardson, Texas
Authorized Person

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE. OR CLERK OF THE COURT.

In accordance with Rule 107: The officer or authorized person who serves, or attempts te serve, a citation shall sign the return. The
signature is not raquired to be verified, if the retum is signed by a person other than a sheriff, constable, or the clerk of the court, the
return shall be signed under penalty of perjury and contein the following statement;

My name Is Dave Valfer

My date of birthis; July 2, 1960 and my address Is; 1801 Vassar Drive Richardson Texas 75081
Dallas County, Texas

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

EXHIBIT C-5__

 

‘ ’
Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 49 of 60

 

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office

this October 16.2019

Certified Document Number: 87308176 Total Pages: 2

ae} Bort

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com

EXHIBIT C-5
Certified Document Number: 87369250 - Page 1 of 2

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 50 of 60

9/30/2019 1:58 PM
Marilyn Burgess - District Clerk Harris County

COPY OF PLEADING PROVIDED By PLTD Envelope No. 37240325
By: Ozuqui Quintanilla
AFFIDAVIT ATTACHED

Filed: 9/30/2019 1:58 PM
CAUSE NO. 201967196

RECEIPT NO. 0.00 clv

+t aeseeeHe TR W 73674214
PLAINTIFF: YATES, JEFF in The 190th
vs. Judicial District Court
DEFENDANT: TOWER HIM, STGNATURE INSURANCE COMPANY of Harvie County, Tesxac
190TH DISTRICT COURT
lNouston, TX

CITATION (NON-RESIDENT)
THE STATE OF TEXAS

County of Harris

TO: NORTON, CHARLES

631 6TH AVENUE DAYTON KY 41074 - 1199
Attached is a GOpY OF PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the L6éth day of September, 2019, in the ahove cited cause number
and court. The instrument atlached describes the claim against you.

YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on tha Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.

TO OFFICER SERVING:

Thig citation was igeued on 19th day of Sépréimbér, 2019, under my hand and
seal of said Court.

pe} oust
MARILYN BURGESS, District Clerk

Harris County, Texas

201 Caroline, Houston, Texas 77002

(P,Q, Box 4651, Houston, Texas 77210)

issued at request of:

WOELLNER, ANDREW AMBERG

3737 BUFFALO SPEEDWAY SUITE 1960
HOUSTON, TX 77098

Tel: (713) 963-8881

Bar No.: 24060850 Generated By: CLAUSELL,CYNTHIA RGI//11330110

STATE OF

 

OFFICER/AUTHORIZED PERSON RETURN
county of

PERSONALLY APPEARED before me, the undersigned authority, ee
who heing by me duly sworn, deposes and says that in the County of

State of he delivered to the within named defendants in person at the
following times and places te wit:

 

NAME. DATE TIME PLACE
| DAY | YEAR | HOUR | MIN
| | | |
| ! | |
| | ! |
| | : |

a true copy of this notice, with a copy of:

accompanying same; and further, that he is an adult and igs in no manner interested in this suit
and is the person competent to make oath of the fact.

 

Affiant/Deputy

On this day, _ , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,

he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

 

SWORN TO AND SUBSCRIBED BEFORE ME, on this day of

 

Notary Public

AFFIDAVIT ATTACHED

N.INT.CITN.P *73674214*

EXHIBIT C-6
Certified Document Number: 87369250 - Page 2 of 2

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 51 of 60

AFFIDAVIT OF SERVICE

State of Texas County of Harris District Court
Case Number: 201967198

Plaintiff:
Jeff Yates

VS.

Defendant:
Tower Hill Signature Insurance Company

For:
The Potts Law Firm, LLP
Kansas City, MO

Received by Mike Mobley Reporting, A Veritext Company on the 24th day of September, 2019 al 4:48
pm to be served on Charles Norton, 631 6TH AVENUE, Dayton, KY 41074.

1, Dale Dorning, being duly sworn, depose and say that on the 24th day of September, 2019 at 7:45 pm,
iF

INDIVIDUALLY/PERSONALLY served by delivering a true copy of the Citation and Original Petition
with the date and hour of service endorsed thereon by me, to: Charles Norton at the address of: 634

6TH AVENUE, Dayton, KY 41074, and informed said person of the contents therein, in compliance with
state statutes.

Description of Person Served: Age: 59, Sex: M, Race/Skin Color: White, Height: 6-0, Weight: 240, Hair:
Brown, Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Licensed Private
Investigator, authorized to serve process in the judicial circuit in which the process was served

el

* “oN
Jet ees
Dale Dorning
Subscribed and Sworn to before me on the 25th Process Server

day of September, 2019 by the affiant who is
personally known to me.

Mike Mobley Reporting, A Veritext Company
334 S. Main Street

Dayton, OH 45402

(937) 222-2289

  
    

NOTARY PUBLIC

Our Job Serial Number: PRE-2019009071

Ref: 201967196
VALENTINA DORNING

2 is vay”: Notary Public, State of Ohio
* Gite 5 My Comurt Bee PR FEBORMDH0 sewer ne recs Sars tbr V8
URC

 

EXHIBIT C-6
Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 52 of 60

pes eeeee ht emay

/ Ser "es :
:Oo? , ot
: oe igi
re . f <:
1 O%., ’ ays i
gy Seqgpar® pe ff
4 "Q & s*. ”

“Sa,
.
. the
*vaecaneee®

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this October 16, 2019

 

Certified Document Number: 87369250 Total Pages: 2

”
Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com

EXHIBIT C-6
Certified Document Number: 87634648 - Page 1 of 7

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 53 of 60

10/16/2019 11:50 AM

Marilyn Burgess - District Clerk Harris County
Envelope No. 37698563

By: Tammy Tolman

Filed: 10/16/2019 11:50 AM

CAUSE NO. 2019-67196

JEFF AND TANYA YATES, § IN THE DISTRICT COURT OF
§
Plaintiffs, §
§
Vv. § HARRIS COUNTY, TEXAS
§
TOWER HILL SIGNATURE INSURANCE
COMPANY AND CHARLES NORTON, §
§ 190TH JUDICIAL DISTRICT
Defendants. §

DEFENDANTS’ ORIGINAL ANSWER
Defendant Tower Hill Signature Insurance Company (“Tower Hill Signature” or
“Defendant”) and Charles Norton (collectively, “Defendants”) file this Original Answer and

would respectfully show:

1.
GENERAL DENIAL

1. Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendants generally
deny each and every allegation contained in Plaintiffs’ Original Petition and demand strict proof
thereof by a preponderance of the evidence. By this general denial, Defendants further demand
that Plaintiffs prove every fact in support of their claim for exemplary damages by clear and

convincing evidence.

Il.
ACCEPTANCE OF POTENTIAL LIABILITY OF ADJUSTER

2. Pursuant to TEX. INS. CODE § 542A.006, Defendant Tower Hill Signature elects to
accept whatever liability Defendant insurance adjuster Charles Norton might have to Plaintiffs
for Norton’s acts or omissions related to the claim at issue. This pleading constitutes Defendant
Tower Hill Signature’s written notice to the claimant under INS. CODE § 542A.006. This election

is unconditional and cannot be revoked pursuant to the statute.

 

DEFENDANT'S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S ORIGINAL PETITION Page 1
4817-4369-4761v2

EXHIBIT C-7
Certified Document Number: 87634648 - Page 2 of 7

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 54 of 60

Il.
DENIAL OF CONDITIONS PRECEDENT

3. Defendant specifically denies that Plaintiffs have satisfied all conditions
precedent to the recovery they seek in this lawsuit. The specific conditions that have not occurred
or been satisfied or waived are as follows:

Loss During the Policy Period

4, The Policy applies only to loss that occurs during the policy period. To the extent
that any part of the loss of which Plaintiffs complain did not occur during this policy period, the
Policy provides no coverage for such loss.

Loss Above the Deductible

By Tower Hill Signature’s obligation to pay under the Policy extends, if at all, only to
a covered loss that exceeds the Policy deductible. If there is an obligation to pay, it applies only
to the amount of covered loss, if any, that exceeds the deductible.

Loss Settlement Clause

6. Tower Hill Signature’s obligation to pay under the Policy extends, if at all, only to
the extent provided by the Policy’s Loss Settlement clause.

Failure to Keep Accurate Records

7. Tower Hill Signature’s obligation to pay under the Policy, if any, is barred in
whole or in part by Plaintiffs’ failure to keep an accurate record of their repair expenses.

Failure to Provide Records and Documents

8. Tower Hill Signature’s obligation to pay under the Policy, if any, is barred by

Plaintiffs’ failure to provide Tower Hill Signature with the pertinent records and documents it

requested.

Failure to Serve 542A Notice

 

DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S ORIGINAL PETITION Page 2
4817-4369-4761v2

EXHIBIT C-7
Certified Document Number: 87634648 - Page 3 of 7

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 55 of 60

9. Plaintiffs failed to provide Defendant timely written notice of Plaintiffs’ claimed
damages in compliance with Texas Insurance Code 542A.003, thereby barring, pursuant to
Section 542A.007 of the Code, recovery of their attorney’s fees that might otherwise potentially
be recoverable. Plaintiffs’ insurance claim was for damage caused by wind, rain and/or flood,
which is a “claim” to which chapter 542A applies.

IV.
AFFIRMATIVE DEFENSES

10. Pursuant to Rule 94 of the Texas Rules of Civil Procedure, Defendant sets forth
the following affirmative defenses to the allegations in Plaintiff's Original! Petition:

Failure to Mitigate

ll. Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs failed to
take reasonable steps to mitigate, minimize or avoid the damages allegedly sustained by the
property.

Concealment and Fraud

12. Plaintiffs’ claims are barred, in whole or in part, and the Policy is void to the
extent that Plaintiffs intentionally concealed or misrepresented any material fact or circumstance,
made false statements or committed fraud relating to this insurance claim.

Exclusion for Interior Water Damage

13. Plaintiffs’ claims are barred, in whole or in part, to the extent that the claimed
damage was caused by windstorm to personal property contained in a building unless direct force
of wind made an opening in a roof or wall and rain, sand or dust entered through this opening

and caused the damage.

 

DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S ORIGINAL PETITION Page 3
4817-4369-4761Vv2

EXHIBIT C-7
Certified Document Number: 87634648 - Page 4 of 7

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 56 of 60

Surface Flood Exclusion

14. Plaintiffs’ claims are barred to the extent that their claimed damages were caused
by flood, surface water, overflow of streams or other bodies of water or spray from any of these,
whether or not driven by wind.

Bona Fide Dispute

15. A bona fide controversy exists concerning the extent of Plaintiffs’ entitlement to
benefits under the Policy. Tower Hill Signature and/or its employees, agents, representatives, and
adjusters are entitled to value claims differently from Plaintiffs without facing extra-contractual
liability. Tower Hill Signature would show that a bona fide controversy exists regarding: (i) the
existence and/or scope of any covered loss or damage; (ii) whether and to what extent any
asserted loss or damage was the result of a covered occurrence or occurrences; and (iii) the
reasonable and necessary measures to repair any covered loss or damage.

Limitation of Punitive/Exemplary Damages

16. Tower Hill Signature denies any liability to Plaintiffs for alleged extra-contractual
damages. Pleading alternatively, Tower Hill Signature pleads that any award to Plaintiffs of
exemplary, additional, treble or punitive damages or penalties is limited pursuant to TEX. CIV.
PrAC. & REM. CODE Ann. chapter 41 and TEX. INS. CODE §§ 541.152 and 542.060. Under the
facts of this case, however, an award of exemplary, additional, treble or punitive damages or
penalties consistent with the maximum awards permitted under these statutes would violate
Tower Hill Signature’s state and federal constitutional rights. Tower Hill Signature affirmatively
pleads that an award of exemplary, additional, treble or punitive damages or penalties would
violate the due process and equal protection clauses of the United States and Texas
Constitutions. Tower Hill Signature affirmatively pleads that an award of exemplary, additional,

treble or punitive damages or penalties would be both arbitrary and excessive in that (1) Texas

 

DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S ORIGINAL PETITION Page 4
4817-4369-4761v2

EXHIBIT C-7
Certified Document Number: 87634648 - Page 5 of 7

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 57 of 60

procedure lacks adequate safeguards in violation of the due process clauses of the United States
and Texas Constitutions, and (2) Tower Hill Signature would not be afforded equal protection
against extra-contractual damages that would be limited or capped for others.

17. As a specific defense, Tower Hill Signature asserts that Plaintiffs’ claims for
punitive damages, if any, cannot be sustained pursuant to Texas law regarding the standards for
determining liability for and the amount of punitive damages. The imposition of punitive
damages in this case would be fundamentally unfair and would violate the Constitution of the
United States and the Constitution of the State of Texas in one or more of the following respects:

a) Due process requires proof of punitive damages by a standard greater than the

“preponderance of the evidence” standard. Due process requires proof of such claims by

at least clear and convincing evidence standard of proof.

b) The assessment of punitive damages, a remedy that is essentially criminal in nature

without safeguards greater than that afforded by Texas Civil Procedure and the civil law,

constitutes infliction of a criminal penalty without the safeguards guaranteed by the Fifth,

Sixth, and Fourteenth Amendment of the Constitution of the United States, the Eighth

Amendment to the Constitution of the United States, and Article I, §§ 13 and 19 of the

Constitution of the State of Texas.

18. Tower Hill Signature further reserves the right to assert additional affirmative
defenses as this litigation proceeds.

V.
PRAYER

BASED ON THE FOREGOING, Defendants Tower Hill Signature Insurance Company
and Charles Norton pray that upon final judgment: (a) all relief requested by Plaintiffs be denied;

(b) all costs be taxed against Plaintiffs; and (c) for such other and further relief, both general and

 

DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S ORIGINAL PETITION Page 5
4817-4369-4761v2

EXHIBIT C-7
Certified Document Number: 87634648 - Page 6 of 7

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 58 of 60

special, at law or in equity, to which Defendants may be justly entitled.
Respectfully submitted,
ZELLE LLP

By: 4s/ Eric K. Bowers
Eric K. Bowers

Texas Bar No. 24045538
ebowers@zelle.com

901 Main Street, Suite 4000
Dallas, TX 75202-3975
Telephone: 214-742-3000
Facsimile: 214-760-8994

ATTORNEY FOR TOWER HILL
SIGNATURE INSURANCE COMPANY
and CHARLES NORTON

CERTIFICATE OF SERVICE

A true and correct copy of the forgoing has been served on the following counsel of
record in accordance with the TEXAS RULES OF CIVIL PROCEDURE on October 16, 2019:

Andrew A. Woellner

State Bar No. 24060850
awoellner(@potts-law.com

THE PoTTS LAW FIRM, LLP

3737 Buffalo Speedway, Suite 1900

 

DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S ORIGINAL PETITION Page 6
4817-4369-4761v2

EXHIBIT C-7
Certified Document Number: 87634648 - Page 7 of 7

Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 59 of 60

Houston, Texas 77098

Telephone: 713-963-8881

Facsimile: 713-574-2938

Attorney for Plaintiffs Jeff and Tanya Yates

/s/ Eric K. Bowers
Eric K. Bowers

 

DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S ORIGINAL PETITION Page 7
4817-4369-4761v2

EXHIBIT C-7
Case 4:19-cv-04098 Document 1-4 Filed on 10/22/19 in TXSD Page 60 of 60

 

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this October 22, 2019

Certified Document Number: 87634648 Total Pages: 7

pao} Core

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com

EXHIBIT C-7
